Order entered April 3, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-00031-CV

YOUNG YOO, IRVING SUPERMART, L.L.C. AND ACACIA LAS LOMAS,
                     L.L.C., Appellants

                                      V.

                       A-1 MARKETING, INC., Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-05632

                                    ORDER

      Before the Court is appellee’s April 1, 2020 unopposed second motion to

extend time to file its brief. We GRANT the motion and ORDER the brief be

filed no later than May 11, 2020.


                                           /s/   KEN MOLBERG
                                                 JUSTICE